                                                     1   FELICIA GALATI, ESQ.
                                                         Nevada Bar No. 7341
                                                     2   OLSON, CANNON, GORMLEY
                                                         ANGULO & STOBERSKI
                                                     3
                                                         9950 West Cheyenne Avenue
                                                     4   Las Vegas, NV 89129
                                                         fgalati@ocgas.com
                                                     5   Telephone: 702-384-4012
                                                         Facsimile: 702-383-0701
                                                     6
                                                         Attorneys for Defendants COUNTY OF CLARK, CLARK COUNTY DEPARTMENT
                                                     7   OF FAMILY SERVICES, GLORIA MALDONADO, AUDRA GUITIERREZ/GUERRO,YOLANDA
                                                         KING and TIM BURCH
                                                     8
                                                                                   UNITED STATES DISTRICT COURT
                                                     9                                  DISTRICT OF NEVADA
                                                    10   ROBERT ANSARA, as Special Administrator of
                                                         the estate of D.B., born December 18, 2015 and
                                                    11
                                                         died August 15, 2017 and GABRIELLE               CASE NO. 2:19-cv-01394-GMN-VCF
OLSON, CANNON, GORMLEY, ANGULO & STOBERSKI




                                                    12
                                                         BRANON-CHESLEY, individually, as the Natural
                                                         Mother of D.B., David Banks, individually and as
                        Telecopier (702) 383-0701




                                                    13   the Natural Father of D.B.,                      STIPULATION TO EXTEND TIME TO
             9950 West Cheyenne Avenue




                                                                                                               RESPOND TO FIRST AMENDED
              A Professional Corporation

               Las Vegas, Nevada 89129




                                                    14                                       Plaintiffs,       COMPLAINT (Second Request)
                    Law Offices of




                                                                                 v.
                                                    15
                                                         GLORIA MALDONADO, individually; AUDRA
     (702) 384-4012




                                                    16   GUITERREZ/GUERRO, individually;
                                                         RICHARD WHITLEY, Director of the Nevada
                                                    17   Department of Health and Human Services,
                                                         individually; ROSS ARMSTRONG,
                                                    18   Administrator of Nevada Division of Child and
                                                         Family Services, individually; YOLANDA
                                                    19   KING, Clark County Manager, individually; TIM
                                                         BURCH, Director of Clark County Department of
                                                    20   Family Services, individually; DIAMOND
                                                         FORD, individually; CRAIG DICKENS;
                                                    21   individually; DOE individuals I-XX, ROE
                                                         CLARK COUNTY DEPARTMENT OF
                                                    22   FAMILY SERVICES EMPLOYEES I-XX,
                                                         individually and in their official capacities;
                                                    23   CLARK COUNTY DEPARTMENT OF
                                                         FAMILY SERVICES; COUNTY OF CLARK, a
                                                    24   political subdivision of the State of Nevada;
                                                         TROPICANA DE, LLC, d/b/a SIEGAL SUITES
                                                    25
                                                         OF TROPICANA, a Foreign Limited Liability
                                                    26
                                                         Corporation; AND DOE SECURITY
                                                         COMPANY and ZOE CORPORATIONS XXI-
                                                    27
                                                         XXX,
                                                                                                Defendants.
                                                    28



                                                                                                           1
                                                     1                        STIPULATION TO EXTEND TIME TO RESPOND TO
                                                                                      FIRST AMENDED COMPLAINT
                                                     2

                                                     3
                                                                Pursuant to Federal Rule of Civil Procedures, the parties, by and through their
                                                     4
                                                         undersigned counsel of record, hereby stipulate to extend the time for Defendants COUNTY OF
                                                     5
                                                         CLARK, CLARK COUNTY DEPARTMENT OF FAMILY SERVICES, GLORIA MALDONADO,
                                                     6

                                                     7   AUDRA GUITIERREZ/GUERRO,YOLANDA KING and TIM BURCH (“County Defendants”) to

                                                     8   respond to Plaintiffs’ First Amended Complaint (ECF No. 5).           Defendants’ response to
                                                     9   Plaintiffs’ First Amended Complaint (ECF No. 5) is currently due on 10/9/19 by Stipulation and
                                                    10
                                                         Order (ECF No. 15). Plaintiffs are filing a motion for leave to file a second amended complaint.
                                                    11
OLSON, CANNON, GORMLEY, ANGULO & STOBERSKI




                                                         The parties agree that County Defendants need not respond to the First Amended Complaint
                                                    12
                        Telecopier (702) 383-0701




                                                    13
                                                         (ECF No. 5) and shall have until 14 days after service of the second amended complaint to
             9950 West Cheyenne Avenue
              A Professional Corporation

               Las Vegas, Nevada 89129




                                                    14   respond thereto.
                    Law Offices of




                                                    15
     (702) 384-4012




                                                    16
                                                          DATED this 3rd day of October, 2019            DATED this 3rd day of October, 2019
                                                    17
                                                          /s/ Samantha A. Martin, Esq.                   /s/ Felicia Galati
                                                    18    Samantha A. Martin, Esq.                       Felicia Galati, Esq.
                                                          Nevada Bar No. 12998                           Nevada Bar No. 7341
                                                    19
                                                          RICHARD HARRIS LAW FIRM                        OLSON, CANNON, GORMLEY
                                                    20    801 South Fourth Street                        ANGULO & STOBERSKI
                                                          Las Vegas, Nevada 89101                        9950 W. Cheyenne Ave.
                                                    21    Attorneys for Plaintiff                        Las Vegas, Nevada 89129
                                                                                                         Attorneys for Defendants CLARK COUNTY
                                                    22
                                                                                                         DEPARTMENT OF FAMILY SERVICES,
                                                    23                                                   COUNTY OF CLARK, GLORIA
                                                                                                         MALDONADO, AUDRA
                                                    24                                                   GUITIERREZ/GUERRO,
                                                                                                         YOLANDA KING and TIM BURCH
                                                    25

                                                    26

                                                    27

                                                    28



                                                                                                        2
                                                     1                                                  ORDER

                                                     2          IT IS SO ORDERED, that Attorneys for Defendants COUNTY OF CLARK, CLARK
                                                     3
                                                         COUNTY     DEPARTMENT           OF    FAMILY    SERVICES,   GLORIA   MALDONADO,   AUDRA
                                                     4
                                                         GUITIERREZ/GUERRO,YOLANDA KING and TIM BURCH need not respond to the First
                                                     5
                                                         Amended Complaint (ECF No. 5) and have until 14 days after service of the second amended
                                                     6

                                                     7   complaint to respond thereto.

                                                     8

                                                     9   DATED: October 4, 2019
                                                    10

                                                    11                                        ______________________________________
                                                                                              Cam Ferenbach
OLSON, CANNON, GORMLEY, ANGULO & STOBERSKI




                                                    12                                        United States Magistrate Judge
                        Telecopier (702) 383-0701




                                                    13
             9950 West Cheyenne Avenue
              A Professional Corporation

               Las Vegas, Nevada 89129




                                                    14
                    Law Offices of




                                                    15
     (702) 384-4012




                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28



                                                                                                          3
